Dismissed and Memorandum Opinion filed August 12, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00475-CV
____________
 
RUBEN DELATORRE AKA AMG PLUMBING, Appellant
 
V.
 
JAMILAH EKPENA, Appellee
 

 
On Appeal from the County Civil Court
at Law No. 4
Harris County, Texas
Trial Court Cause No. 947970
 

 
M E M O R
A N D U M   O P I N I O N
This appeal is from a judgment signed April 13, 2010.  No
clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court that appellant
did not make arrangements to pay for the record.  In addition, appellant has
not paid the appellate filing fee and did not respond to this court’s notice
that the fee was past due.
On June 22, 2010, notification was transmitted to all parties
of the court's intention to dismiss the appeal for want of prosecution unless,
within fifteen days, appellant paid or made arrangements to pay for the record
and provided this court with proof of payment.  See Tex. R. App.
P. 37.3(b).[1]  No response was filed.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Boyce. 




[1]  The
original notice was returned as undeliverable.  Appellant advised the court by
telephone of his new address, and the notice was re-sent to that address on
July 14, 2010.